DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Applicant’s AF Claim Amendments (filed on 08/17/2022) with respect to the objection in independent claim 11 is persuasive due to resolving the minor informalities indicated in the last office action (mailed 06/16/2022). The claim objection of claim 11 is withdrawn.
  
Response to After Final Remarks and Amendments
Applicant's AF Claim Amendments (filed on 08/17/2022) with respect to the 102 rejection of independent claim 1 is persuasive due to rolling-up and incorporating the objective claim 5 along with claim 1 further defining “the fork structure”. The limitations of claim 5 defines “where the portion of the channel that is adjacent to the seat and is configured to correspond in shape with a cross-sectional shape of the wire”. Claim 1 further defines “the pair of arms are constructed and arranged to be moved toward each other so as to crimp the wire to the fork structure, and the cross-section of the wire remains unchanged”.
The rejection of claim 1 and the rejection and objections of the claims depended on claim 1 cited in the last Office Action (mailed 06/16/2022) are withdrawn.

	Applicant's AF Claim Amendments (filed on 08/17/2022) with respect to the 102 rejection of independent claim 7 is persuasive due to rolling-up and incorporating objective claim 10 along with claim 7 further defining “the fork structure”. The limitations of claim 10 defines “where the portion of the channel that is adjacent to the seat is configured to correspond in shape with a cross-sectional shape of the wire”. Claim 7 further defines “the pair of arms are moved towards each other so as to crimp the wire to the fork structure, such that the cross-section of the wire remains unchanged”.
The rejection of claim 7 and the rejection and objections of the claims depended on claim 7 cited in the last Office Action (mailed 06/16/2022) are withdrawn.

	Applicant's Claim Amendments (filed on 05/05/2022) with respect to the 102 rejection of independent claim 11 is persuasive due further defining the “method of mechanically and electrically connecting a rigid wire of an electrical component to a fork structure”: 
“The channel having the portion adjacent to the seat that corresponds in shape with a cross-sectional shape of the wire.”
“The portion of the channel limiting deformation of the wire during crimping, and the cross-section of the wire remains unchanged after crimping.”

The rejection of claim 11 and the rejection and objections of the claims depended on claim 11 cited in the Office Action (mailed 02/08/2022) are withdrawn.
	
Allowable Subject Matter
Claims 1-3, 6-7, 9, and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 2, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of an electronic device comprising: a fork structure comprising a pair of arms disposed in spaced relation and defining an open-ended channel therebetween…wherein the pair of arms are constructed and arranged to be moved toward each other so as to crimp the wire to the fork structure, and the cross-section of the wire remains unchanged…wherein the portion of the channel is adjacent to the seat and is configured to correspond in shape with a cross-sectional shape of the wire, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 2-3 and 6 are allowed.
Regarding independent claim 7, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a fork structure for coupling with a rigid wire of an electronic component, the fork structure comprising: …wherein the pair of arms are moved towards each other so as to crimp the wire to the fork structure, such that the cross-section of the wire remains unchanged…wherein the portion of the channel adjacent to the seat is configured to correspond in shape with a cross-sectional shape of the wire, as recited in combination in independent claim 7. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 7, it is believed to render the claim individually patentable and the claim respectively dependent thereto patentable over the prior art of record. Therefore, claim 9 is allowed.
Regarding independent claim 11, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a method of mechanically and electrically connecting a rigid wire of an electrical component to a fork structure, the method comprising the steps of: …the channel having a portion adjacent to the seat that corresponds in shape with a cross-sectional shape of the wire…and with the portion of the channel limiting deformation of the wire during crimping, and the cross-section of the wire remains unchanged after crimping, as recited in combination in independent claim 11. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 11, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 12-15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847